Motion, treated in part as a motion for reargument of defendants’ motion for leave to appeal from the Appellate Division order dated March 9, 1992, dismissed as untimely (22 NYCRR 500.11 [g] [3]) [see, 80 NY2d 893]; motion, treated in part as a motion for leave to appeal, pursuant to CPLR 5602 (a) (1) (ii), from the parties’ stipulation, seeking to bring up for review the prior nonfinal Appellate Division order, dismissed upon the ground that the stipulation sought to be appealed from, being conditional, does not finally determine the action *967within the meaning of the Constitution (see, Cohen and Karger, Powers of the New York Court of Appeals § 14, at 60-65).